Citation Nr: 0923270	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-38 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for headaches, claimed 
as secondary to service connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.  Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1968 to September 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2007, the Veteran without good cause failed to 
report for a hearing before the Board.

The Board remanded this case to the RO for further 
development in September 2008. It is now before the Board for 
further appellate consideration at this time.  

In a January 2009 rating decision, the RO granted service 
connection for tinnitus, evaluating the disability as 10 
percent disabling, effective in May 2005.  The issue of 
service connection for tinnitus is thus no longer before the 
Board.  The issues have been recharacterized as reflected on 
the front page of this decision.

The issue of entitlement to secondary service connection for 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral defective hearing was not demonstrated during 
service or for many years thereafter  and the Veteran's 
currently demonstrated  bilateral hearing loss is unrelated 
to service or any incident thereto.  



CONCLUSION OF LAW

The Veteran's bilateral defective hearing was not incurred in 
or aggravated during service, nor may its incurrence be so 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Preadjudicatory notice was provided to the Veteran in 
December 2004, but it was not adequate.  Additional notice 
was provided by letters dated in March 2006 and February 
2009.  In these letters, the RO included an explanation of 
the VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letters 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.

The November 2005 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his service connection 
claim, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  Moreover, the record shows that he 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson,  20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to he appellant what was necessary to substantiate 
his service connection claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran physical 
examinations.  The Veteran was also afforded the opportunity 
to give testimony before the Board, which he requested.  But 
he then failed to report for his scheduled hearing.  Medical 
examination was also afforded the Veteran and this claim was 
remanded for additional VA examination in September 2008.  A 
November 2008 VA examination is of record.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

Factual Background

The Veteran's service clinical documentation discloses no 
complaints, findings, or diagnosis indicative of hearing 
loss.  On his September 1970 examination prior to service 
discharge, the Veteran's hearing was 15/15 for the whispered 
voice.  

On VA audiology examination in April 2005, the Veteran 
reported that he had no noise exposure during service except 
what he experienced during basic training. On evaluation he 
had pure tone thresholds of 15, 20, 20, 30, and 35 decibels 
in the right ear and 20, 25, 20, 45, and 40 decibels in the 
left ear at 500, 1000, 2000, 3000, and 4000 Herz. The average 
in the right ear was 26 decibels and the average in the left 
ear was 33 decibels.  Speech recognition was 100 percent 
correct in the right ear and 100 percent correct in the left 
ear.  After the evaluation and a review of the record, the VA 
audiologist noted that the Veteran did not have a hearing 
loss when he left active service and it was therefore 
unlikely that his current hearing loss was the result of in-
service noise exposure.  

Treatment records from the Veteran's employer reflect he 
underwent audiology examination in September 2006, at which 
time he had pure tone thresholds of 20, 20, 20, 25, and 35 
decibels in the right ear and 20, 15, 20, 40, and 50 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Herz.  In 
July 2007, he had pure tone thresholds of 15, 15, 25, 25, and 
55 decibels in the right ear and 15, 20, 15, 45, and 55 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Herz.

On VA audiology examination in November 2008, the Veteran 
stated that he served as the chief of a gun crew during 
service.  Evaluation revealed that he had pure tone 
thresholds of 15, 15, 20, 35, and 50 decibels in the right 
ear and 10, 15, 15, 50, and 55 decibels in the left ear at 
500, 1000, 2000, 3000, and 4000 Herz. The average in the 
right ear was 30 decibels and the average in the left ear was 
33.75 decibels.  Speech recognition was 92 percent correct in 
the right ear and 96 percent correct in the left ear.

The examiner noted that audiology results conducted in May 
1991 first showed diminished hearing, with haring acuity 
normal limits with the exception of mild sensorineural 
hearing loss at 4000 Herz in the left ear.  The examiner 
noted that this was the first medical finding of hearing loss 
following discharge from active service.

After the evaluation and a review of the record, the VA 
audiologist opined that it was less likely than not (less 
than 50 percent probability) that the Veteran's hearing loss 
was caused by or the result of military noise exposure from 
weapons fire and proximity to artillery fire during service.  
In this regard the audiologist noted that the Veteran's 
hearing during service was found to be within normal limits 
and that an audiology examination conducted 21 years 
thereafter showed normal hearing except for a mild 
sensorineural hearing loss at 4000 Herz in the left ear.  It 
was also noted that evaluations completed in 2006 and 2007 
were consistent with significant changes in sensitivity 
compared to previous audiometric examination and indicated 
that the hearing loss shown at those times were more likely 
than not due to factors that occurred subsequent to service 
discharge.  

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty in service. 38 
U.S.C.A. § 1110, 1131.

Where a Veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as diabetes, 
cardiovascular disease, sensorineural hearing loss, and/or 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of separation from service, the disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2002); 
38 C.F.R. §§ 3.307, 3.309. (2007). 

In other words, for service connection to be awarded, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of an in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). The 
absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Herz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Herz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2007).

Analysis

On the basis of the service medical records, hearing loss for 
the purpose of VA disability compensation under 38 C.F.R. § 
3.385 was not affirmatively shown to be present during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Moreover, 
while sensorineural hearing loss is regarded as chronic 
disease affecting the central nervous system for purposes of 
presumptive service connection, such was not manifested to a 
compensable degree within the first post service year and 
therefore the criteria for presumptive service connection 
have not been satisfied in regard to this disability.  The 
first evidence of sensorineural hearing loss within the 
criteria of 38 C.F.R. § 3.385 dates from 2006, more than 30 
years post service. 

The record does not contain competent evidence of bilateral 
hearing loss during service or for many years thereafter-21 
years thereafter, when hearing was within normal limits with 
the exception of mild sensorineural hearing loss at 4000 Herz 
in the left ear, and 30 years after service, when hearing 
loss met the criteria for hearing loss under 38 C.F.R. 
§ 3.385.  Such a lapse of time weighs heavily against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3rd  1330, 1333 
(Fed. Cir. 2000).  There are no medical opinions or findings 
establishing that the currently diagnosed bilateral hearing 
loss is in any way the etiological result of, or had its 
onset during, the Veteran's active service.  

The preponderance of the medical evidence is thus against a 
finding that the bilateral hearing loss is the result of, or 
had its onset during, the Veteran's active service; there is 
no doubt to be resolved; and service connection for bilateral 
hearing loss is not warranted.

The Veteran has asserted that his current bilateral hearing 
loss is the result of acoustic trauma resulting from exposure 
to acoustic trauma during service.  The Board notes, however, 
that the Veteran's assertion is the only evidence linking his 
currently diagnosed hearing loss to service

The Veteran genuinely believes that his bilateral hearing 
loss is the result of his active service.  However, there is 
nothing in the record to show that the Veteran has the 
requisite medical training or expertise to make such an 
opinion.  Hence, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter so complex as the etiology of his bilateral 
hearing loss, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
findings provided by the medical professionals who discussed 
his symptoms, complaints, and manifestations.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

In the September 2008 remand, the Board essentially 
instructed the RO to consider a claim for service connection 
for headaches as secondary to tinnitus should the Veteran's 
claim for tinnitus be granted.  The record indicates that 
service connection for tinnitus was granted in a January 2009 
rating action but it is apparent that the RO did not 
thereafter consider a claim for service connection for 
headaches as secondary to this disorder.  In view of this, it 
is apparent that development ordered by the Board in its 
September 2008 remand has not been properly completed. Where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 
(1998). For this reason, a further remand is required in 
order to accomplish the directives of the Board's September 
2008 remand regarding the Veteran's claim for service 
connection for headaches.  

Accordingly, the case is REMANDED for the following action:

After accomplishing any development deemed 
appropriate, the RO should adjudicate the 
Veteran's claim for service connection for 
headaches as secondary to tinnitus.  If 
this claim is denied, the Veteran should 
be provided a supplemental statement of 
the case in regard to this issue and 
afforded a reasonable opportunity to 
respond. Thereafter, this issue should be 
returned to the Board for appellate 
consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


